Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 31 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 31 July—1 Aug. 1822
				
				July 31 Mrs. Powell, Mrs. Fisher, and Mr Saul from New Orleans, called on us, and I returned all my visits excepting the one to Mrs. Markov—My Brother is again better—Poor Mrs. Lee—We were told on our arrival that Dr Physick seldom ordered his patients into the Country if he could do any thing for them; and this circumstance has been a proof of his practice—I believe she remained but a few days under his hands. The situation of the poor Girls is indeed melancholy. Was Mr Lee with them when their mother died? I understand that the Dr. sent Mrs. McLane to the Sea Shore—Her case is nearly desperate and this is a kill or cure experiment—Mrs. Charles Ingersol is also in a very delicate state, in consequence of the fever which she took last year from which she has never recovered—Consumption stares all these interesting women in the face, and I much fear no medical skill will be sufficient to save them—Mrs. I— is a very handsome woman She has an eye that speaks and emits sparks—This is not always a criterion of character—but it sometimes is an indication of something more than mind—The weather is remarkably cool; so much so that in the Eveng we are obliged to close our windows, and many persons are leaving the Sea Shore in consequence of frosts—August 1 This Eveng we are to visit the Masonic Hall—Mr Keating is to accompany me—Mrs. Meredith says she cannot think what I should go there for? As it was an invitation from the Grand Master and I was informed it would gratify him, I thought it best to go. I hope I have not done wrong. No one affects parade less than myself; and I am almost too apprehensive of thrusting myself upon the publick; therefore I hope you will not condemn me—There is not a particle of news stirring unless you have read Mr Hollands Oration on the 4th of July in North Carolina—It is a happy specimen of Oratory, and some of the figures are so elegant and tasteful. Have so much of that attic salt which gives a pungency to wit, and of deep pathetick, which steals into the soul and melts  its sweetest sympathies; that I almost doubt if any one will dare to follow in the path of this too bright original; and surely the “Ladies of the fair” will find it difficult to listen to the soft language of flattery from any other Mouth—You must pillow yourself upon his support which is promised with much energy, and endeavour to improve your manners by imitating the fascinations of Mr Calhoun; and avoiding the “vegetable plant” immobility of your great Master who you are too much inclined to resemble. On this subject if I indulge my pen, from ludicrous I may fall into serious, but the constant hints of your most devoted friends, would almost urge me who am so far very far inferior to you in every thing, to give you a lecture on common sense; or in other words on that worldly and every day sense, which is so essential to adapt us for the common intercourse of society—In nothings, every one can deal—In true solid sterling sense refined by experience and strengthened by cultivation and acquirement how few!—When these things are united, man becomes a paragon and nobody can resist him—to you nothing is impossible—Cease to view a place hunter in every phiz, and you will find yourself at ease—At this critical time when all is warm in your favour, when the flash of superior talent has found its way into every soul susceptible of feeling; you should if possible seize the happy occasion to shew yourself to your Countrymen; and convince them that the coldness and austerity of which they complain, is not a part of your nature; but has only been produced by situation and circumstance—You will not I know be displeased at this expression of my wishes; for one of the qualities for which I have most respected you has always been, that of bearing to hear the truth without impatience when it affects yourself—This is indeed an epitome of my favorite fable, and I think if I go any further I shall certainly share the fate of the Frog, and burst with my new born dignity of adviser—this is King Log advising Jupiter I will therefore close my performance and throw myself on your mercy—N. 9 has just appeared with your urgent desire for me to go on to Boston—My Brother cannot accompany me; His food is of such a quality and requires so much care in the preparation as it must cook from eight to ten hours every day, it is absolutely necessary for him to remain stationary—Mary is to pass the next week at Borden Town, and I can go on the week following if you think it expedient—If I do go, I must be back by the beginning of September; and I hope it will not prevent my boys from making me a visit in the Winter, as they will not have seen you for more than a year and a half: My funds are so low, that it will be impossible for me to start until I hear from you. On Thursday next I shall be ready to start, and shall take Mary with me—I have no doubt I shall find a Gentleman going from here whose protection will suffice without robbing you of George who I would not have you part with on any account—I shall not go into New York at all if I can help it, as a Boat starts from Jersey City—It will shorten my journey and lessen the expence—Shall I send the carriage home or leave it here? You must give your directions in full.—I am happy to see that you are so gay. Walsh is much better, but goes into the Country so much that he seldom comes to see us—Hopkinson says he is much hurt by your truth in the controversy—If I go I shall lose the whole of the Boys vacation and have the plague of commencement—Without a carriage to keep up any communication between us—I cannot conceive why you cannot go now your controversy is ended
					
				
				
			